DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasslin [US 2019/0364503] in view of Marin [US 2020/0084720] and Fang [US 2017/0332327].
As claim 2, Kasslin discloses an apparatus of a non-access point (AP) station (non-AP STA), the apparatus comprising: memory; and processing circuitry to: encode a first frame for transmission to an AP, the first frame indicating that the non-AP STA is a wake-up radio (WUR) non-AP STA, the first frame indicating WUR capabilities of the non-AP STA [Fig 6, Ref 600 discloses a wireless device providing its capabilities to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for conveying wakeup interval for WUR with request frame to allow device to enter a periodic on mode as disclosed by Fang into the teaching of Marin which discloses WUR mode which comprising always on state into the teaching of Kasslin.  The motivation would have been to reserve a life of battery.
As claim 3, Kasslin discloses after transition to the awake state, the processing circuitry is to configure the non-AP STA to receive buffered data from the AP, the non-
As claim 4, Kasslin discloses in response to the WUR wake-up frame, the processing circuitry is configured to encode a third frame for transmission to the AP indicating that the non-AP STA is in the non-WUR awake state [Fig 7, Ref 700 discloses wireless device send a frame to access node after receiving wake-up frame to notify wireless device at wakeup mode].
As claim 5, Marin discloses the processing circuitry is further configured to encode the first frame to include a time that the non-AP station takes to transition from the WUR awake state to the non-WUR awake state [Fig 6, Wakeup delay]. 
 As claim 6, Marin discloses in response to receipt of the WUR wake-up frame, the processing circuitry is configured to transition the non-AP STA from the WUR awake state to the non-WUR awake state at a predetermined time [Fig 6, wakeup delay is a time to transition from sleep to active]. 
	As claim 7, Kasslin discloses decode a trigger frame received from the AP after transition to the non-WUR awake state [Fig 6, 612 is trigger frame which is decoded by device].
As claim 8, Kasslin discloses a baseband processor to generate baseband signals, and wherein the memory is configured to store the WUR mode element [Fig 2, Ref 202 includes memory for enter sleeping mode, Fig 4, Ref 404 and Fig 8, Ref 20].

As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being obvious over Kasslin, Fang and Marin as applied claim 1 and further in view of Chang [US 2021/0006320].
As claim 9, Kasslin and Marin fail to disclose what Chang discloses a direct conversion mixer [Fig 13, 1306a], the direct conversion mixer configured to directly downconvert RF signals to baseband signals for the baseband processor [Fig 13, 1304], wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the trigger frame received from the AP [Fig 13 discloses a device for receiving a signal and decoding a received signal]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system comprising a direct conversion mixer, the direct conversion mixer configured to directly downconvert 
As claim 10, Chang discloses super-heterodyne mixer, the super-heterodyne mixer configured to downconvert RF signals to intermediate frequency signals prior to generation of baseband signals [Par. 0156], wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the trigger frame [Fig 13 discloses a device for receiving a signal and decoding a received signal]. 
 As claim 11, Chang discloses mixer circuitry to downconvert RF signal to baseband signals [Fig 13, 1306a]; and synthesizer circuitry [Fig 13,13206d], the synthesizer circuitry comprising one of a fractional-N synthesizer or a fractional N/N+1 synthesizer [Par. 0159], the synthesizer circuitry configured to generate an output frequency for use by the mixer circuitry [Par. 0160], wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the trigger frame [Fig 13 discloses a device for receiving a signal and decoding a received signal]. 
As claim 12, Chang discloses mixer circuitry [Fig 13, 1306a] to downconvert RF signal to baseband signals; and synthesizer circuitry [Fig 13, 1306d], the synthesizer circuitry comprising a delta-sigma synthesizer, the synthesizer circuitry configured to generate an output frequency for use by the mixer circuitry [Par. 0159], wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the trigger frame [Fig 13 discloses a device for receiving a signal and decoding a received signal]. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being obvious over Kasslin and Marin as applied claim 1 and further in view of Adachi [US 2018/0206193].
Kasslin, Fang and Marin fails to disclose what Adachi discloses transceiver circuitry coupled to the processing circuitry, the transceiver circuitry coupled to two or more antennas for receiving signaling in accordance with a multiple-input multiple-output (MIMO) technique [Par. 0144 and 0231] disclose MIMO scheme used for exchanging data].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using MIMO scheme for exchanging signals between the devices as disclosed by Adachi into the teaching of Kasslin, Fang and Marin.  The motivation would have been to improve throughput of signals.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414